


110 HR 6180 IH: TRADE Act of

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6180
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2008
			Mr. Michaud (for
			 himself, Mr. Peterson of Minnesota,
			 Mr. Rahall,
			 Mr. Conyers,
			 Mr. Brady of Pennsylvania,
			 Mr. Filner,
			 Mr. Murtha,
			 Ms. DeLauro,
			 Mr. Hinchey,
			 Mr. Delahunt,
			 Ms. Schakowsky,
			 Ms. Linda T. Sánchez of California,
			 Mr. Holden,
			 Mr. Ross, Mr. Visclosky, Mr. Davis of
			 Illinois, Mr. Kildee,
			 Mr. Grijalva,
			 Ms. Woolsey,
			 Mr. DeFazio,
			 Mr. Shuler,
			 Mr. Braley of Iowa,
			 Mr. Loebsack,
			 Mr. Hall of New York,
			 Mr. Ryan of Ohio,
			 Mrs. Boyda of Kansas,
			 Mr. Chandler,
			 Mr. Johnson of Georgia,
			 Mr. Sarbanes,
			 Mr. Hare, Ms. Sutton, Mr. Jackson of
			 Illinois, Mr. Lipinski,
			 Mr. Ellison,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Ms. Solis,
			 Ms. Kilpatrick,
			 Ms. Moore of Wisconsin,
			 Mr. Doyle,
			 Mr. Cleaver,
			 Mr. Allen,
			 Mr. Lynch,
			 Mr. Jones of North Carolina,
			 Ms. Baldwin,
			 Ms. Kaptur,
			 Mr. Kucinich,
			 Ms. Shea-Porter,
			 Ms. Hirono,
			 Mr. Arcuri,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Kagen, and
			 Mr. Wilson of Ohio) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To require a review of existing trade agreements and
		  renegotiation of existing trade agreements based on the review, to set terms
		  for future trade agreements, to express the sense of the House of
		  Representatives that the role of Congress in trade policymaking should be
		  strengthened, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trade Reform, Accountability,
			 Development, and Employment Act of 2008 or the
			 TRADE Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)Core labor
			 standardsThe term core labor standards means the
			 core labor rights as stated in the International Labour Organization
			 conventions dealing with—
				(A)freedom of
			 association and the effective recognition of the right to collective
			 bargaining;
				(B)the elimination of
			 all forms of forced or compulsory labor;
				(C)the effective
			 abolition of child labor; and
				(D)the elimination of
			 discrimination with respect to employment and occupation.
				(2)Multilateral
			 environmental agreementsThe term multilateral
			 environmental agreements means any international agreement or provision
			 thereof to which the United States is a party and which is intended to protect,
			 or has the effect of protecting, the environment or human health.
			(3)Trade
			 agreements
				(A)In
			 generalThe term trade
			 agreement includes the Free Trade Agreements entered into with
			 Australia, Bahrain, Chile, Israel, Jordan, Morocco, Oman, Peru, and Singapore,
			 as well as the North American Free Trade Agreement (NAFTA) and the Dominican
			 Republic-Central America-U.S. Free Trade Agreement (CAFTA).
				(B)Uruguay round
			 agreementsThe term trade agreement includes—
					(i)the
			 General Agreement on Tariffs and Trade (GATT 1994) annexed to the WTO
			 Agreement;
					(ii)the
			 WTO Agreement described in section 2(9) of the Uruguay Round Agreements Act (19
			 U.S.C. 3501(9));
					(iii)the agreements
			 described in section 101(d) of the Uruguay Round Agreements Act (19 U.S.C.
			 3511(d));
					(iv)the
			 post Uruguay Round sectoral agreements on information technology,
			 telecommunications, and financial services; and
					(v)any
			 future WTO agreements that may result from post Uruguay Round WTO
			 negotiations.
					3.Review and report
			 on existing trade agreements
			(a)In
			 generalNot later than June
			 30, [2010], and every 2 years thereafter, the Comptroller General of the United
			 States shall conduct a review of all trade agreements described in section 2(3)
			 and submit to the Congressional Trade Agreement Review Committee established
			 under section 6 a report that includes the information required under
			 subsections (b) and (c) and makes the recommendations required under subsection
			 (d):
				(1)This review shall
			 relate to the effective operation of the United States trade agreements program
			 generally.
				(2)The State
			 Department, Department of Agriculture, Department of Commerce, Department of
			 Labor, Department of the Treasury, and other executive branch agencies shall
			 cooperate with the Comptroller General of the United States and the Government
			 Accountability Office in providing access to foreign and U.S. Government
			 officials and documents to facilitate the report required.
				(3)The Comptroller
			 General of the United States and the Government Accountability Office are
			 encouraged to use the findings of recent reports and those now being produced
			 in compiling the information required so as to enhance the efficiency of the
			 process.
				(b)Information with
			 respect to trade agreementsThe report required under subsection
			 (a) shall, with respect to each trade agreement described in section 2(3),
			 include the following information covering the period between the date on which
			 the agreement entered info force and the date on which the Comptroller General
			 completes the review:
				(1)An analysis of the
			 economic impact of each trade agreement, including—
					(A)the dollar value
			 in inflation-controlled terms of goods exported from the United States and
			 imported into the United States by sector, State, and year delineated by trade
			 partner country;
					(B)job gains and
			 losses in the United States by sector and State;
					(C)median wage levels
			 in the United States in inflation-controlled dollar terms by sector, State, and
			 year;
					(D)an analysis of
			 production outsourcing decisions made by U.S. companies before and after the
			 implementation of each trade agreement and the rate of value-added production,
			 number of employees, and competitive position of industries in the United
			 States significantly affected by the agreement; and
					(E)income distribution
			 in the United States showing distribution by quintile and poverty rates for the
			 United States.
					(2)A
			 trend analysis of wage levels in inflation-controlled dollars on a year-by-year
			 basis in—
					(A)countries with
			 whom the United States has trade agreements described in section
			 2(3)(A);
					(B)countries who
			 comprise the top U.S. WTO trade partners including Belgium, Brazil, China,
			 France, Germany, Hong Kong, India, Ireland, Italy, Japan, South Korea,
			 Malaysia, Netherlands, Taiwan, and the United Kingdom;
					(C)countries with
			 whom the United States has considered establishing Free Trade Agreements
			 including South Africa and Thailand;
					(D)countries who are
			 party to the Caribbean Basin Initiative and the Andean Trade Preference Drug
			 Eradication Act; and
					(E)Cambodia and
			 Vietnam.
					(3)An analysis of
			 agriculture and food-related outcomes, including—
					(A)the trend of
			 prices in the United States for agricultural commodities and food products that
			 are imported in significant volumes into the United States from a country that
			 is a party to the agreements described in section 2(3) on a year-by-year
			 basis;
					(B)an analysis of the
			 effects, if any, on price transparency, price discovery, market concentration,
			 and fair competition in the markets for agricultural commodities and food
			 products that are subject to significant volumes of trade between the United
			 States and each other country that is a party to the agreements described in
			 section 2(3);
					(C)an analysis of the
			 effects, if any, on the cost of farm programs in the United States and each
			 other country under the scope of section 3(b)(5); and
					(D)the number of
			 farms operating in the United States and the number of acres under production
			 for agricultural commodities that are exported from the United States to any
			 other country that is a party to the agreement on a year-by-year basis.
					(4)An analysis of
			 compliance with the terms of the relevant agreements in effect between the
			 United States and each country listed in section 3(b)(2) including a
			 description of any outstanding disputes between the United States and any
			 country that is a party to the agreements listed in section 2(3), and the
			 status of all laws, regulations, or policies of the United States or any State
			 that any country that is a party to such an agreement has challenged, or
			 threatened to challenge, under the agreements.
				(5)An analysis of the
			 adequacy of the U.S. capacity to ensure trade agreement partners’ compliance
			 with Customs and other U.S. regulatory requirements, including as regards the
			 agreements listed in section 2(3): ensuring duty payment and amount of duties
			 collected by the United States on goods imported into the United States; an
			 analysis of the rate and adequacy of inspections of food and other products
			 imported; and an assessment of the extent to which goods produced in a country
			 that is a party to the agreements listed in section 2(3) are transshipped
			 through other countries with which the United States has a bilateral or
			 regional agreement in effect that may result in a rate of duty on such goods
			 that is lower than the rate of duty under the agreement.
				(6)A
			 description of any privatization of public sector services, in the United
			 States or in any country that is a party to the agreements listed in section
			 2(3), if those sectors are covered by investment, financial services, or
			 services provisions of the agreement, including an analysis of any effect such
			 privatization has had on the access of consumers to essential services, such as
			 health care, electricity, gas, water, telephone service, or other
			 utilities.
				(7)An analysis of the
			 price of pharmaceuticals and any effect that changes in the price of
			 pharmaceuticals has had on the access of consumers to affordable medicines in
			 the United States or any country that is a party to the agreements listed in
			 section 2(3).
				(8)A
			 list of any potential concerns posed by any country that is a party to the
			 agreements listed in section 2(3) to the national security of the United
			 States, including—
					(A)any potential
			 effect on the efforts of the United States to increase the energy
			 self-sufficiency of the United States;
					(B)any increase in
			 narco-trafficking as a result of economic pressures on farmers in any such
			 country to grow illegal crops; and
					(C)any increase in
			 poverty in any such country as a result of the displacement of workers in
			 sectors impacted by the agreement.
					(9)An analysis of
			 trends in the number of immigrants, including undocumented immigrants, entering
			 the United States on a year-by-year basis from each country that is a party to
			 the agreements listed in section 2(3).
				(10)An assessment of
			 the consequences of significant currency movements and a determination of
			 whether the currency of a country that is a party to the agreements listed in
			 section 2(3) is misaligned deliberately to promote a competitive advantage in
			 international trade for that country.
				(11)An analysis of
			 contracts for the procurement of goods or services by Federal or State
			 government agencies from persons operating in any country that is a party to
			 the agreements listed in section 2(3).
				(c)Information on
			 countries that are parties to trade agreementsWith respect to
			 each country with respect to which the United States has a trade agreement
			 listed in section 2(3) in effect, the report required under subsection (a)
			 shall include information regarding whether that country—
				(1)has a democratic
			 form of government;
				(2)respects [core]
			 labor rights, as defined by the Committee of Experts on the Application of
			 Conventions and Recommendations and the Conference Committee on the Application
			 of Standards of the International Labour Organization;
				(3)respects
			 fundamental human rights, as determined by the Secretary of State in the annual
			 country reports on human rights of the Department of State;
				(4)is
			 designated as a country of particular concern with respect to religious freedom
			 under section 402(b)(1) of the International Religious Freedom Act of 1998 (22
			 U.S.C. 6442(b)(1));
				(5)is on a list
			 described in subparagraph (B) or (C) of section 110(b)(1) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)) (commonly known as tier 2
			 or tier 3 of the Trafficking in Persons List of the Department of
			 State);
				(6)has taken
			 effective measures to combat and prevent public and private corruption,
			 including measures with respect to tax evasion and money laundering;
				(7)complies with the
			 multilateral environmental agreements to which the country is a party;
				(8)has in force
			 adequate labor and environmental laws and regulations, has devoted sufficient
			 resources to implementing such laws and regulations, and has an adequate record
			 of enforcement of such law and regulations;
				(9)adequately
			 protects intellectual property rights; and
				(10)provides for
			 governmental transparency, due process of law, and respect for international
			 agreements.
				(d)RecommendationsEach
			 report required under subsection (a) shall include recommendations of the
			 Comptroller General for addressing the problems with respect to an agreement
			 identified under subsections (b) and (c). The recommendations shall include
			 suggestions for renegotiating the agreement to meet the requirements described
			 in section 4(b) and for negotiations with respect to new trade
			 agreements.
			(e)CitationsThe
			 Comptroller General shall include in the report required under subsection (a)
			 citations to the sources of data used in preparing the report and a description
			 of the methodologies employed in preparing the report.
			(f)Public
			 commentIn preparing each report required under subsection (a),
			 the Comptroller General shall—
				(1)hold at least 3
			 hearings that are open to the public; and
				(2)provide an
			 opportunity for members of the public to testify and submit written
			 comments.
				(g)Public
			 availabilityThe information in each report required under
			 subsection (a) shall be made available to the public not later than 14 days
			 after the Comptroller General completes that report.
			4.Inclusion of
			 certain provisions in trade agreements
			(a)In
			 generalNotwithstanding
			 section 151 of the Trade Act of 1974 (19 U.S.C. 2191) or any other provision of
			 law, any bill implementing a trade agreement between the United States and
			 another country that is introduced in Congress after the date of the enactment
			 of this Act shall not be subject to expedited consideration or special
			 procedures regarding amendment or debate unless the trade agreement meets the
			 requirements described in subsection (b).
			(b)RequirementsEach
			 trade agreement negotiated between the United States and another country shall
			 meet the following requirements:
				(1)Labor
			 standardsThe labor provisions shall—
					(A)be included in the
			 core text of the agreement;
					(B)require each
			 country that is a party to the agreement to adopt into domestic law and enforce
			 effectively core labor standards;
					(C)provide that
			 failures to meet the labor standards required by the agreement shall be subject
			 to dispute resolution and enforcement mechanisms and penalties that are at
			 least as effective as the mechanisms and penalties that apply to the commercial
			 provisions of the agreement;
					(D)strengthen the
			 capacity of each country that is a party to the agreement to promote and
			 enforce core labor standards;
					(E)(i)establish a commission
			 composed of 11 representatives specializing in international and comparative
			 labor rights of which five shall be representatives of independent labor unions
			 of countries who are parties to the agreement and two shall be academic
			 researchers;
						(ii)provide the commission with
			 sufficient resources and staff to rigorously and continuously carry out its
			 functions;
						(iii)vest the commission with
			 authority to establish specific indicators of compliance with the obligations
			 set forth in subparagraphs (B), (C), and (D);
						(iv)vest the commission with authority
			 to operate with the rights of a Party in the agreement's dispute resolution
			 system—
							(I)initiate complaints in an agreement's
			 dispute settlement system under expedited procedures included in section 4(11)
			 with respect to violations of the obligations set forth in subparagraphs (B),
			 (C), and (D) thus ensuring that labor standards violations are subject to
			 dispute resolution and enforcement mechanisms and penalties that are at least
			 as effective as the mechanisms and penalties that apply to the commercial
			 provisions of the agreement;
							(II)conduct investigations and hearings on
			 such complaints which shall be considered by the agreement's disputes
			 settlement tribunal on equal standing with submissions of the involved country
			 or countries;
							(III)select the two panelists with labor
			 rights expertise one of whom shall be selected by the union members of the
			 commission who shall serve on the three-person dispute resolution tribunal
			 hearing any case initiated by the commission under subparagraph (I);
							(IV)review and comment on the dispute
			 resolution panel's preliminary ruling with transmission of the preliminary
			 ruling to the commission to occur simultaneously with transmission of the
			 preliminary ruling to the country or countries involved;
							(V)be treated with the status of a Party to
			 the dispute throughout all subsequent procedures of appeal, enforcement action,
			 or sanction arbitration so as to ensure a country's compliance with the
			 obligations set forth in subparagraphs (B), (C), and (D) or the imposition of
			 penalties of sufficient magnitude to ensure full and immediate compliance with
			 the obligations set forth in subparagraphs (B), (C), and (D) and as appropriate
			 incremental reductions in trade penalties as benchmarks are achieved;
			 and
							(VI)any subsequent appeal or sanction
			 arbitration panel shall be comprised with minimally two panelists with labor
			 rights expertise;
							(v)vest the commission with authority
			 to set benchmarks for increasing compliance with such obligations; and
						(vi)verify that benchmarks have in
			 fact been achieved; and
						(F)require any
			 country that is a party to the agreement to—
						(i)cooperate fully
			 with investigations by the commission required under subparagraph (E);
						(ii)ensure full
			 access by the commission to workplaces and government agencies responsible for
			 enforcement of labor rights and standards;
						(iii)ensure that
			 commission personnel are able to conduct confidential interviews with workers,
			 managers, and government officials;
						(iv)ensure full
			 access by the commission to relevant documents of employers and government
			 agencies; and
						(v)ensure that
			 workers who seek to enforce obligations described in this paragraph are
			 protected against reprisal by employers.
						(2)Environmental
			 and public safety standardsThe environmental provisions
			 shall—
					(A)be included in
			 the text of the agreement;
					(B)prohibit each
			 country that is a party to the agreement from weakening, eliminating, or
			 failing to enforce domestic environmental or other public interest standards to
			 promote trade or attract investment;
					(C)require each such
			 country to implement and enforce fully and effectively, including through
			 domestic law, the country's obligations under multilateral environmental
			 agreements and provide for the enforcement of such obligations under the
			 agreement;
					(D)prohibit the
			 trade of products that are illegally harvested or extracted and the trade of
			 goods derived from illegally harvested or extracted natural resources,
			 including timber and timber products, fish, wildlife, and associated products,
			 mineral resources, or other environmentally sensitive goods;
					(E)provide that the
			 failure to meet the environmental standards required by the agreement be
			 subject to dispute resolution and enforcement mechanisms and penalties that are
			 at least as effective as the mechanisms and penalties that apply to the
			 commercial provisions of the agreement; and
					(F)allow each
			 country that is a party to the agreement to adopt and implement environmental,
			 health, and safety standards, recognizing the legitimate right of governments
			 to protect the environment and public health and safety.
					(3)Food and
			 product health and safety standardsIf the agreement contains
			 health and safety standards for food and other products, the agreement
			 shall—
					(A)establish that
			 food, feed, food ingredients, and other related food products may be imported
			 into the United States from a country that is a party to the agreement only if
			 such products meet or exceed United States standards with respect to food
			 safety, pesticides, inspections, packaging, and labeling;
					(B)establish that
			 nonfood products may be imported into the United States from a country that is
			 a party to the agreement only if such products meet or exceed United States
			 standards with respect to health and safety, inspections, packaging, and
			 labeling;
					(C)allow each
			 country that is a party to the agreement to impose standards designed to
			 protect public health and safety unless it can be clearly demonstrated that
			 such standards do not protect the public health or safety;
					(D)authorize the
			 Commissioner of the Food and Drug Administration and the Consumer Product
			 Safety Commission to assess the regulatory system of each country that is a
			 party to the agreement to determine whether the system provides the same or
			 better protection of health and safety for food and other products as provided
			 under the regulatory system of the United States;
					(E)if the
			 Commissioner or the Commission determines that the regulatory system of such a
			 country does not provide the same or better protection of health and safety for
			 food and other products as provided under the regulatory system of the United
			 States, prohibit the importation into the United States of food and other
			 products from that country;
					(F)provide a process
			 by which producers from countries whose standards are not found by the
			 Commissioner or the Commission to meet U.S. standards may have specific
			 facilities inspected and certified so as to allow products from approved
			 facilities to be imported into the United States;
					(G)if harmonization
			 of food or product health or safety standards is necessary to facilitate trade,
			 such harmonization shall be based on standards that are no less stringent than
			 United States standards; and
					(H)establish
			 mandatory end-use labeling of imports of milk protein concentrates.
					(4)Services
			 provisionsIf the agreement contains provisions related to the
			 provision of services, such provisions shall—
					(A)preserve the
			 right of Federal, State, and local governments to maintain essential public
			 services and to regulate, for the benefit of the public, services provided to
			 consumers in the United States;
					(B)(i)require each country
			 that is a party to the agreement to establish a positive list of each service
			 sector that will be subject to the obligations of the country under the
			 agreement; and
						(ii)apply the agreement only to the
			 service sectors that are on the list described in clause (i);
						(C)establish a
			 general exception to market access obligations that allows a country that is a
			 party to the agreement to maintain or establish a ban on services the country
			 considers harmful, if the ban is applied to domestic and foreign services and
			 service providers alike;
					(D)require service
			 providers in any country that is a party to the agreement that provide services
			 to consumers in the United States to comply with United States environmental,
			 land use, safety, privacy, transparency, professional qualification, and
			 consumer access laws and regulations;
					(E)require that
			 services provided to consumers in the United States, such as medical and
			 financial services, that are subject to privacy laws and regulations in the
			 United States may only be provided by service providers in other countries that
			 provide privacy protections and protections for confidential information that
			 are equal to or exceed the protections provided by United States privacy laws
			 and regulations;
					(F)not require the
			 privatization of public services in any country that is a party to the
			 agreement or the deregulation of a service, including services related to
			 national security, Social Security, health, public safety, education, water,
			 sanitation, other utilities, ports, or transportation;
					(G)not subject local
			 governments to the service sector obligations under the agreement; and
					(H)not include
			 provisions with respect to immigration or the movement of natural
			 persons.
					(5)Investment
			 provisionsIf the agreement contains provisions related to
			 investment, such provisions shall—
					(A)preserve the
			 ability of each country that is a party to the agreement to regulate foreign
			 investment in a manner consistent with the needs and priorities of the
			 country;
					(B)allow each such
			 country to place prudential restrictions on speculative capital to reduce
			 global financial instability and trade volatility;
					(C)not be subject to
			 an investor-state dispute settlement mechanism under the agreement;
					(D)ensure that
			 foreign investors operating in the United States have rights no greater than
			 the rights provided to domestic investors by the Constitution of the United
			 States;
					(E)provide for
			 government-to-government dispute resolution relating to a government action
			 that destroys all value of the real property of a foreign investor;
					(F)define the term
			 investment to mean not more than a commitment of capital or
			 acquisition of real property and not to include assumption of risk or
			 expectation of gain or profit;
					(G)define the term
			 investor to mean only a person who makes a commitment or
			 acquisition described in subparagraph (F);
					(H)define the term
			 direct expropriation as government actions that do not merely
			 diminish the value of property but destroy all value of the property
			 permanently;
					(I)not provide a
			 dispute resolution system under the agreement with regard to the enforcement of
			 contracts between foreign investors and the government of a country that is a
			 party to the agreement relating to natural resources, public works, or other
			 activities under government control; and
					(J)define the
			 standard of minimum treatment to provide no greater legal rights than United
			 States citizens possess under the due process clause of section 1 of the 14th
			 amendment to the Constitution of the United States.
					(6)Procurement
			 standardsIf the agreement contains government procurement
			 provisions, such provisions shall—
					(A)require each
			 country that is a party to the agreement to establish a positive list of
			 industry sectors, goods, or services that will be subject to the obligations of
			 the country under the agreement;
					(B)with respect to
			 the United States, apply only to State governments that specifically agree to
			 the agreement and only to the industry sectors, goods, or services specifically
			 identified by the State government and not apply to local governments;
			 and
					(C)include only
			 technical specifications for goods or services, or supplier qualifications or
			 other conditions for receiving government contracts that do not
			 undermine—
						(i)prevailing wage
			 policies;
						(ii)recycled content
			 policies;
						(iii)sustainable
			 harvest policies;
						(iv)renewable energy
			 policies;
						(v)human rights;
			 or
						(vi)labor project
			 agreements.
						(7)Intellectual
			 property requirementsIf the agreement contains provisions
			 related to the protection of intellectual property rights, such provisions
			 shall—
					(A)promote adequate
			 and effective protection of intellectual property rights;
					(B)include only
			 terms relating to patents that do not, overtly or in application, limit the
			 flexibilities and rights established in the Declaration on the TRIPS Agreement
			 and Public Health, adopted by the World Trade Organization at the Fourth
			 Ministerial Conference at Doha, Qatar on November 14, 2001, particularly the
			 flexibilities and rights relating to the promotion of access to medicines and
			 the issuance of compulsory licenses on grounds determined by member
			 states;
					(C)require that any
			 provisions relating to the patenting of traditional knowledge be consistent
			 with the Convention on Biological Diversity, concluded at Rio de Janeiro June
			 5, 1992; and
					(D)ensure that the
			 access of the public to essential medicines and to technologies critical to
			 preventing climate change is not obstructed by any provision of the agreement
			 relating to the protection of intellectual property rights.
					(8)Agricultural
			 standardsIf the agreement contains provisions related to
			 agriculture, such provisions shall—
					(A)ensure adequate
			 and stable market returns for farmers in each country that is a party to the
			 agreement;
					(B)ensure adequate
			 and affordable supplies of safe food for consumers;
					(C)protect the right
			 of each country that is a party to the agreement to encourage conservation
			 through the use of best practices with respect to the management and production
			 of crops;
					(D)ensure fair
			 treatment of farm laborers in each such country;
					(E)protect the right
			 of each country that is a party to the agreement to prevent dumping of
			 agricultural commodities at below the cost of production through border
			 regulations or other mechanisms and policies;
					(F)protect the right
			 of each such country to establish policies with respect to food and agriculture
			 that require farmers to receive fair remuneration for management and labor that
			 occurs on farms and that allow for inventory management and strategic food and
			 renewable energy reserves, while ensuring that such policies must not aid or
			 abet, or otherwise contribute to, or allow the dumping of agricultural
			 commodities onto world markets at below the cost of production;
					(G)preserve any
			 existing United States law relating to antitrust and anticompetitive business
			 practices from being preempted or rendered ineffective by the agreement;
			 and
					(H)not contain
			 provisions that conflict with agricultural policy established in United States
			 law.
					(9)Trade remedies
			 and safeguardsIf the agreement contains trade remedy provisions,
			 such provisions shall—
					(A)preserve fully
			 the ability of the United States to enforce its trade laws, including
			 antidumping and countervailing duty laws and safeguard laws;
					(B)not decrease the
			 effectiveness of domestic and international prohibitions on unfair trade,
			 especially prohibitions on dumping and subsidies, and domestic and
			 international safeguard provisions;
					(C)establish
			 mechanisms to address and remedy market distortions that lead to dumping and
			 subsidization, including overcapacity, cartelization, and market-access
			 barriers through strong trade agreement terms disciplining subsidies;
					(D)allow the United
			 States to maintain adequate safeguards to ensure that surges of imported goods
			 do not result in economic burdens on workers, firms, or farmers in the United
			 States, including providing that such safeguards go into effect automatically
			 based on certain criteria;
					(E)establish
			 mechanisms among the parties to the agreement to examine the trade consequences
			 of significant currency movements and to scrutinize whether a party's currency
			 is misaligned to promote a competitive advantage in international trade;
			 and
					(F)if the currency
			 of a country that is party to the agreement is deliberately misaligned,
			 establish safeguard remedies that apply automatically to offset substantial and
			 sustained currency movements.
					(10)Rules of
			 origin provisionsIf the agreement contains provisions related to
			 rules of origin, such provisions shall—
					(A)ensure, to the
			 fullest extent practicable, that goods receiving preferential treatment under
			 the agreement are produced using inputs from a country that is a party to the
			 agreement; and
					(B)ensure the
			 effective enforcement of such provisions.
					(11)Dispute
			 resolution and enforcement provisionsIf the agreement contains
			 provisions related to dispute resolution, such provisions shall—
					(A)incorporate the
			 basic due process guarantees protected by the Constitution of the United
			 States, including access to documents, open hearings, and conflict of interest
			 rules for judges;
					(B)require that any
			 dispute settlement panel, including an appellate panel, dealing with
			 intellectual property rights or environmental, health, labor, and other public
			 law issues include panelists with expertise in such issues;
					(C)require an
			 expedited process for all dispute settlement panels and processes related to
			 violations of an agreement's labor and environmental obligations, recognizing
			 that environmental and labor rights and the health, safety, and freedom of
			 people and possibly irreversible damage to the physical environment are
			 fundamentally different than property rights and thus require establishment of
			 more expeditious timelines, together with the necessary resources for oversight
			 and enforcement; and
					(D)provide that
			 dispute resolution proceedings are open to the public and provide timely public
			 access to information regarding enforcement, disputes, and ongoing negotiations
			 related to disputes.
					(12)Technical
			 assistanceIf the agreement contains technical assistance
			 provisions, such provisions shall—
					(A)be designed to
			 raise standards in developing countries by providing assistance that ensures
			 respect for diversity of development paths;
					(B)be designed to
			 empower civil society and democratic governments to create sustainable, vibrant
			 economies and respect basic rights;
					(C)provide that
			 technical assistance shall not be a substitute for nor supplant economic
			 assistance; and
					(D)not promote the
			 exportation of goods produced with the exploitation of labor or unsustainable
			 environmental practices.
					(13)Exceptions for
			 national security and other reasonsEach agreement shall—
					(A)include an
			 essential security exception that permits a country that is a party to the
			 agreement to apply measures that the country considers necessary for the
			 maintenance or restoration of international peace or security, or the
			 protection of its own essential security interests, including regarding
			 infrastructure, services, manufacturing, and other sectors;
					(B)explicitly state
			 that if a country invokes the essential security exception in a dispute
			 settlement proceeding, the dispute settlement body hearing the matter shall
			 find that the exception applies;
					(C)include a
			 provision that gives priority to the implementation of bilateral or
			 multilateral agreements relating to public health, human and labor rights, the
			 environment, or other public interest goals in the event of any inconsistency
			 between a trade agreement and such bilateral or multilateral agreement;
			 and
					(D)include in its
			 list of general exceptions the following language: Notwithstanding any
			 other provision of this agreement, a provision of law that is nondiscriminatory
			 on its face and relates to domestic health, consumer safety, the environment,
			 labor rights, worker health and safety, economic equity, consumer access, the
			 provision of goods or services, or investment, shall not be subject to
			 challenge under the dispute resolution mechanism established under this
			 agreement, unless the primary purpose of the law is to discriminate with
			 respect to market access..
					(14)FederalismThe
			 agreement may only require a State government to comply with procurement,
			 investment, or services provisions contained in the agreement if the State
			 government has been consulted in full and has given explicit consent to be
			 bound by such provisions.
				(15)TaxationEach
			 agreement shall provide for tax equity for U.S. producers and U.S. exporters,
			 including by forbidding taxation at the border on U.S. exports in excess of
			 taxes applied at the border by the United States to imports from parties and/or
			 banning the rebate of taxes on exports in amounts in excess of any taxes
			 rebated by the United States.
				5.Renegotiation of
			 existing trade agreementsThe
			 President shall submit to Congress a plan for renegotiating each trade
			 agreement that is in effect on the date of the enactment of this Act to bring
			 the trade agreement into compliance with the requirements of section 4(b) not
			 later than 90 days before the earlier of the day on which the President—
			(1)initiates
			 negotiations with a foreign country with respect to a new trade agreement;
			 or
			(2)submits a bill to
			 Congress to implement a trade agreement.
			6.Establishment of
			 Congressional Trade Agreement Review Committee
			(a)EstablishmentThere
			 is established a Congressional Trade Agreement Review Committee.
			(b)FunctionsThe
			 Committee—
				(1)shall receive the
			 report of the Comptroller General of the United States required under section
			 3;
				(2)shall review the
			 plan for renegotiation of trade agreements submitted by the President under
			 section 5; and
				(3)may, not later
			 than 60 days after receiving the plan described in paragraph (2), add items for
			 renegotiation to the plan, reject recommendations in the plan, or otherwise
			 amend the plan by a vote of 2/3 of the members of the
			 Committee.
				(c)Appointment and
			 membershipThe Committee shall be composed of the chair and
			 ranking members of the following:
				(1)The Committee on
			 Agriculture of the House of Representatives.
				(2)The Committee on
			 Education and Labor of the House of Representatives.
				(3)The Committee on
			 Energy and Commerce of the House of Representatives.
				(4)The Committee on
			 Financial Services of the House of Representatives.
				(5)The Committee on
			 Foreign Affairs of the House of Representatives.
				(6)The Committee on
			 the Judiciary of the House of Representatives.
				(7)The Committee on
			 Natural Resources of the House of Representatives.
				(8)The Committee on
			 Small Business of the House of Representatives.
				(9)The Committee on
			 Transportation and Infrastructure of the House of Representatives.
				(10)The Committee on
			 Ways and Means of the House of Representatives.
				(11)The Committee on
			 Agriculture, Nutrition, and Forestry of the Senate.
				(12)The Committee on
			 Banking, Housing, and Urban Affairs of the Senate.
				(13)The Committee on
			 Commerce, Science, and Transportation of the Senate.
				(14)The Committee on
			 Energy and Natural Resources of the Senate.
				(15)The Committee on
			 Environment and Public Works of the Senate.
				(16)The Committee on
			 Finance of the Senate.
				(17)The Committee on
			 Foreign Relations of the Senate.
				(18)The Committee on
			 Health, Education, Labor, and Pensions of the Senate.
				(19)The Committee on
			 the Judiciary of the Senate.
				(20)The Committee on
			 Small Business and Entrepreneurship of the Senate.
				7.Sense of
			 Congress on requirements for trade agreements
			(a)In
			 generalIt is the sense of Congress that the requirements
			 described in subsection (b) shall apply to any trade agreement that—
				(1)is in effect with
			 respect to the United States on the date of the enactment of this Act;
			 or
				(2)enters into force
			 with respect to the United States on or after such date of enactment.
				(b)Requirements
			 with respect to trade agreementsThe requirements described in
			 this subsection are the following:
				(1)The trade
			 agreement shall result in the creation of jobs in the United States, increased
			 wages, and a reduction of the trade deficit by providing fair and transparent
			 market access while preserving the ability of the United States—
					(A)to enforce
			 domestic trade laws; and
					(B)to address the
			 negative impacts of currency manipulation, financial instability, and high debt
			 burdens on United States trade relationships.
					(2)The trade
			 agreement shall preserve the ability of the United States and the government of
			 any country that is a party to the agreement to foster and secure economic,
			 social, and human development so that the people of the United States can
			 benefit from—
					(A)strong
			 environmental, labor, health, and safety laws; and
					(B)economic
			 development policies designed to increase job availability and stable
			 industries, revitalize the manufacturing base in the United States, and bring
			 economic opportunity to communities hard hit by past trade policies.
					(3)The trade
			 agreement shall create a predictable structure for international trade without
			 providing foreign investors with overreaching privileges and rights of private
			 enforcement that distort investment decisions.
				(4)The trade
			 agreement shall enable Federal, State, and local governments—
					(A)to regulate in
			 the public interest;
					(B)to develop
			 procurement policies that create and maintain good jobs;
					(C)to promote
			 economic opportunity and development and achieve other legitimate social goals;
			 and
					(D)to provide
			 high-quality public services and regulate all essential services to protect the
			 public interest.
					(5)The trade
			 agreement shall ensure that products imported into the United States, including
			 food, meet U.S. safety standards, are thoroughly inspected, and accurately
			 labeled.
				(6)The trade
			 agreement shall enable the public to participate meaningfully in the decisions
			 of the Federal Government relating to trade, based on a process that is open,
			 democratic, and fair.
				(7)The trade
			 agreement shall specifically provide that the trade agreement does not allow
			 for the preemption of the federalist system of the United States with respect
			 to issues of State and local policy that are not related to international
			 trade.
				(8)The trade
			 agreement shall reflect the interests of the United States in preserving family
			 farms and using best available management practices.
				(9)The trade
			 agreement shall promote the ability of farmers to earn a fair price for their
			 products, including by prohibiting export subsidies, cartels, and other
			 anticompetitive practices and promoting inventory management to stabilize price
			 volatility and to counter the oversupply problems that lead to dumping and
			 depressed prices.
				(10)The trade
			 agreement shall explicitly incorporate in the core text of the agreement a
			 requirement to adopt into domestic law and effectively enforce core labor
			 standards.
				(11)The trade
			 agreement shall—
					(A)allow any country
			 that is a party to the agreement to follow environmental, health, and safety
			 standards adopted in reliance on the precautionary principle, recognizing the
			 legitimate rights of governments to protect public health, safety, and the
			 environment;
					(B)incorporate
			 requirements to adopt into domestic law and enforce the major multilateral
			 environmental agreements, which comprise the global consensus on basic
			 environmental protection; and
					(C)prohibit the
			 importation of any goods that are illegally harvested natural resources or
			 products, or that are otherwise environmentally sensitive into the United
			 States, and consider specific measures to enable customs agencies in all
			 countries that are parties to the agreement, to meaningfully enforce those
			 prohibitions, based in the principle that open trade does not mean illegal
			 trade.
					(12)The trade
			 agreement shall—
					(A)provide that
			 failures to meet the labor and environmental standards required by the
			 agreement are subject to dispute resolution and enforcement mechanisms and
			 penalties that are at least as effective as the mechanisms and penalties that
			 apply to the commercial provisions of the agreement; and
					(B)ensure the
			 availability of the resources necessary for oversight and enforcement of the
			 labor, environmental, and intellectual property standards in the
			 agreement.
					(13)The trade
			 agreement shall establish that, if the regulatory standards of the countries
			 that are parties to the agreement need to be harmonized to facilitate trade,
			 the harmonization shall be based on standards that are no less stringent than
			 the standards of the United States.
				8.Sense of
			 Congress on improving the process for United States trade negotiations
			(a)It is the sense
			 of Congress that if Congress considers legislation to provide for special
			 procedures for the consideration of bills to implement trade agreements, that
			 legislation shall include—
				(1)readiness
			 criteria for the President to use in determining whether a country—
					(A)is able to meet
			 its obligations under a trade agreement;
					(B)meets the
			 requirements described in section 3(c); and
					(C)is an appropriate
			 country with which to enter into a trade agreement;
					(2)a process by
			 which the Committee on Finance of the Senate and the Committee on Ways and
			 Means of the House of Representatives review the determination of the President
			 described in paragraph (1) to verify that the country meets the
			 criteria;
				(3)requirements for
			 consultation with Congress during trade negotiations that require more frequent
			 consultations than required by the Bipartisan Trade Promotion Authority Act of
			 2002 (19 U.S.C. 3801 et seq.), including a process for consultation with any
			 committee of Congress with jurisdiction over any area covered by the
			 negotiations;
				(4)binding
			 negotiating objectives and requirements outlining what must and must not be
			 included in a trade agreement, including the requirements described in section
			 4(b);
				(5)a process for
			 review and certification by Congress to ensure that the negotiating objectives
			 described in paragraph (4) have been met during the negotiations;
				(6)a process—
					(A)by which a State
			 may give informed consent to be bound by nontariff provisions in a trade
			 agreement that relate to investment, the service sector, and procurement;
			 and
					(B)that prevents a
			 State from being bound by the provisions described in subparagraph (A) if the
			 State has not consented; and
					(7)a requirement
			 that a trade agreement be approved by a majority vote in both Houses of
			 Congress before the President may sign the agreement.
				
